Citation Nr: 0623711	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  98-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945, and from September 1952 to October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, and was remanded in 2000 and 2005.  

This case is advanced on the Board's docket.


FINDING OF FACT

Bilateral sensorineural hearing disability is proximately due 
to, or the result 
of, service-connected bilateral otitis media with perforated 
eardrums.


CONCLUSION OF LAW

The criteria for service connection for bilateral 
sensorineural hearing loss are met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.310(a), 3.385 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION
 
In October 2000, the Board reopened the previously denied and 
final claim of entitlement to service connection for 
bilateral ear disability, to include hearing loss and otitis 
media and perforated eardrums.  It then remanded the reopened 
claim for further evidentiary development, to include the 
performance of a VA compensation and pension audiologic 
examination.  The claim was denied on readjudication 
following remand.  The Board, in July 2005, remanded the 
matter for further development, to ensure full compliance 
with its 2000 remand directives.

Specifically, in July 2005, the Board directed that the RO 
refer the claim to the VA examiner who had evaluated the 
veteran in December 2004 to obtain an opinion on whether 
otitis media and perforated eardrums were worsened beyond the 
natural progress of such disease during service in 1952, if 
that examiner is available.  Otherwise, the RO was directed 
to schedule the veteran for additional audiologic and 
otolaryngological examinations to nature, etiology, and 
extent of any ear disability.
           
In August 2005, a VA audiologist (not a medical doctor) 
provided an addendum report to the effect that the veteran's 
pre-existing otitis media likely was worsened during service, 
beyond the natural progress of the disease.  Based on that 
evidence, service connection was granted for bilateral otitis 
media with perforated eardrums, with a noncompensable rating 
effective March 5, 1997.  However, the August 2005 report did 
not address the issue of whether there is a link between 
present hearing loss and service, or more specifically, 
whether hearing loss is due to otitis media and perforated 
eardrums.  Apparently because the record lacked such 
evidence, service connection for hearing loss itself was 
denied.  See February 2006 rating decision and Supplemental 
Statement of the Case.        

Thereafter, in May 2006, the veteran, through his 
representative, submitted (with a waiver of his right to 
initial review by the agency of original jurisdiction) a 
statement of Dr. A. Gordon, who said, in pertinent part, 
based on a review of the veteran's medical history as 
documented in the claims file: 

The medical evidence of record revealed that the 
veteran has been diagnosed on several occasions 
with chronic otitis media.  The finding of 
cholesteatoma supports this diagnosis.  The 
medical history suggests that he suffered with 
this condition since childhood.  He was 
diagnosed with this condition during service in 
the U.S. Navy and again during service in the 
U.S. Air Force.  It was during his tenure in the 
U.S. Air Force that he was found to have 
bilateral perforated eardrums.  It is therefore 
more likely than not that the chronic otitis 
media led to bilateral perforation of his ear 
drums and both of these conditions contributed 
to the development of severe mixed bilateral 
hearing loss.  [Italics added.]  

Based on the above opinion, and in light of RO grant of 
service connection for otitis media with perforated eardrums, 
the specific issue now before the Board is whether secondary 
service connection is warranted for hearing loss - that is, 
whether it is at least as likely as not that service-
connected chronic otitis media and bilateral perforated 
eardrums caused hearing loss.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (In secondary service 
connection cases, the veteran is compensated for the degree 
of disability - but only that degree - over and above the 
degree of disability existing pre-aggravation.).  

The Board finds Dr. Gordon's opinion reliable, competent, 
and, in general, consistent with the evidentiary record.  
Specifically, material is service medical evidence showing 
treatment for otitis media in 1952 (Air Force service).  
However, Dr. Gordon's report (see italicized portion of the 
quoted part of her report, above) is not wholly accurate to 
the extent she states that the veteran was treated for otitis 
media in 1944 (Navy service).  The service medical records 
covering Navy service (1942-1945) do not document treatment 
for otitis media or perforated eardrums.  Dr. Gordon 
apparently presumed that that was the case based on 
memorialization of the veteran's reported history that he was 
so treated in the Navy, as documented in a 2001 VA audiology 
examination report.  Moreover, elsewhere in her report, Dr. 
Gordon states: "In 1944, the veteran stated that he fell off 
a tug boat into very cold water and required treatment with 
antibiotics."  Service medical records do not show 
contemporaneous report of that incident.  That, too, appears 
to be history as reported by the veteran post service.
 
Nonetheless, the fact remains that service connection is in 
effect for bilateral otitis media and perforated eardrums.  
And, Dr. Gordon's opinion, as stated, is deemed competent and 
reliable to the extent she links such conditions to present 
hearing loss disability.  Moreover, Dr. Gordon's opinion 
remains unchallenged and uncontradicted by the record 
specifically on the issue of secondary cause-effect 
relationship.  

Under the circumstances of this case, including the lengthy 
appeal period associated with this claim and that the claim 
has been placed on "advanced on the docket" status due to 
the veteran's advanced age, the Board is not inclined to 
remand this claim yet again for further development, to 
include a VA medical doctor's explicit opinion on whether 
there is, "at least as likely as not," a nexus between 
otitis media and/or perforated eardrums and hearing loss.  
Service connection for hearing loss is granted pursuant to 
38 C.F.R. § 3.310(a).  The Board has resolved any reasonable 
doubt in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.     

In this connection, the Board observes that the extent of the 
veteran's bilateral hearing loss, as shown in December 2004 
VA audiology data, meets VA's definition of hearing loss 
"disability" for the purposes of service connection.  
Sensorineural hearing loss is deemed a "disability" where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test (controlled speech discrimination test) are less 
than 94 percent.  See 38 C.F.R. § 3.385 (2005); see also 
38 C.F.R. § 3.303; Degmetich v. Brown, 104 F.3d 1328 (1997) 
(38 U.S.C.A. §§ 1110 and 1131 require the existence of a 
present disability for VA compensation).  

Given the Board's grant of the claim, it is apparent that 
sufficient evidentiary development has occurred to permit 
such a resolution.  Therefore, the Board need not discuss VA 
compliance with duties to notify and assist.  


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


